THE THIRTEENTH COURT OF APPEALS

                                   13-22-00224-CR


                                 The State of Texas
                                         v.
                               Michael Anthony Vargas


                                 On Appeal from the
                County Court at Law No. 5 of Cameron County, Texas
                       Trial Court Cause No. 19-CCR-04564


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

June 30, 2022